          Case 3:17-cv-00072-LRH-WGC Document 45 Filed 09/27/19 Page 1 of 4



     The Kidder Law Group, LTD.
 1
     Karlon J. Kidder, Esq.
 2   State Bar #11622
     620 N. Rock Blvd.
 3   Sparks, Nevada 89431
     (775) 359-1936
 4
     (775) 359-1992 (f)
 5   rjc@kidderlawgroup.com
     Attorneys for Defendants Lemmie Garner
 6   and Susan Carlile
 7                              UNITED STATES DISTRICT COURT

 8                              FOR THE DISTRICT OF NEVADA
 9
     DEUTCHE BANK NATIONAL TRUST      )          Case No.: 3:17-CV-00072-LRH-WGC
                                      )
10   COMPANY, AS TRUSTEE FOR NEW      )
     CENTURY HOME EQUITY LOAN TRUST   )
11
     SERIES 2005-C, ASSET BACKED PASS )
     THROUGH CERTIFICATES,            )
12
                                      )          STIPULATION AND ORDER TO
                     Plaintiffs,      )
13         vs.                                   EXTEND TIME TO FILE PRETRIAL
                                      )
     LEMMIE GARNER; SUSAN CARLILE; and           ORDER
14                                    )
     WOODLAND VILLAGE HOMEOWNERS      )
15   ASSOCIATION,                     )
                                      )          (FIRST REQUEST)
                    Defendants.
16                                    )
     _____________________________________
                                      )
17
     LEMMIE GARNER; SUSAN CARLILE,    )
                                      )
18                  Counterclaimant,  )
          Vs.                         )
19                                    )
                                      )
20
     DEUTCHE BANK NATIONAL TRUST      )
     COMPANY, AS TRUSTEE FOR NEW      )
21   CENTURY HOME EQUITY LOAN TRUST )
                                      )
     SERIES 2005-C, ASSET BACKED PASS )
22
     THROUGH CERTIFICATES
23                Counter-Defendant.

24     COMES NOW Defendants/Counter-claimants, LEMMIE GARNER and SUSAN CARLILE,

25   by and through their attorney KARLON J. KIDDER, ESQ., of The Kidder Law Group, LTD., a

26   Nevada Professional Corporation, and Plaintiff/counter-defendant, DEUTSCHE BANK

27   NATIONAL TRUST COMPANY AS TRUSTEE FOR NEW CENTURY HOME EQUITY

28   LOAN TRUST SERIES 2005-C, ASSET BACKED PASS THROUGH CERTIFICATES, by



                                                1
           Case 3:17-cv-00072-LRH-WGC Document 45 Filed 09/27/19 Page 2 of 4




 1   and through their attorney, R. SAMUEL EHLERS, ESQ. of Wright, Finley & Zak, LLP and
 2   hereby in good faith and for the reasons set forth below submit the following Stipulation and
 3   Order to Extend time to file the Pretrial Order as order by the court on August 27, 2019.
 4   I.     REASONS THAT PRETRIAL ORDER WAS NOT FILED TIMELY
 5          There remains one cause of action in this matter that was not adjudicated by summary
 6   judgment, that being Counter-claimant’s cause of action against Plaintiff for unjust enrichment.
 7   The parties are now involved in numerous, similar cases. Both attorneys stipulating to this
 8   extension have replaced former counsel recently and have picked up settlement discussions. The
 9   parties believe that there is a strong possibility of settlement
10          The parties met and conferred and determined that they would need to extend the
11   deadline for thirty (30) days in order to entertain the possibility of a settlement as well as fully
12   prepare the pre-trial order. The parties now submit this stipulation and order requesting an
13   additional thirty days in which to file a notice of settlement or pre-trial order.
14   II.    CERTIFICATE OF CONFERENCE
15          Counsel for the parties have conferred via e-mail and phone calls on these issues.
16   Counsel for the parties have signed below, thereby indicating their approval of the instant
17   Stipulation to Extend time to file the pre-trial order and do not request a conference before the
18   Court prior to entry of a new Scheduling Order.
19

20   DATED this 27th day of September, 2019.              DATED this 27th day of September, 2019.
21   WRIGHT, FINLAY & ZAK, LLP                            THE KIDDER LAW GROUP, LTD.
22
     __/s/ R. SAMUEL EHLERS___________                    _/s. KARLON J. KIDDER___________
23
     R. Samuel Ehlers, Esq.                               Karlon J. Kidder, Esq.
24   Nevada Bar No. 9313                                  Nevada Bar No. 11622
     7785 W. Sahara Ave, Suite 200                        620 N. Rock Blvd.
25   Las Vegas, Nevada 89117                              Sparks, Nevada 89431
     Attorneys for Plaintiff, Deutsche Bank               Attorneys for Defendants, Lemmie Garner,
26
                                                          Susan Carlile
27

28




                                                        2
           Case 3:17-cv-00072-LRH-WGC Document 45 Filed 09/27/19 Page 3 of 4




 1
                                                 ORDER
 2
            Pursuant to the foregoing Stipulation of the Parties:
 3
            IT IS HEREBY ORDERED. The deadline to file pre-trial order or notice of settlement
 4
                      until
     will be extended as    on ortobefore
                         agreed     by theMonday,   October 28, 2019.
                                           parties herein.
 5
            IT IS SO ORDERED.
 6
            DATED this
            DATED this 30th day
                            day of
                                of September, 2019.
                                                 , 2019.
 7

 8

 9                                                LARRY
                                                  UNITEDR. HICKS DISTRICT JUDGE
                                                         STATES
                                                  UNITED STATES DISTRICT JUDGE
10
     Respectfully Submitted by:
11
     THE KIDDER LAW GROUP, LTD.
12

13
     /s/ KARLON J. KIDDER
14   Karlon J. Kidder, Esq.
     Nevada Bar No. 11622
15   620 N. Rock Blvd.
16
     Sparks, Nevada 89431
     Attorneys for Defendants, Lemmie Garner
17   Susan Carlile
18

19

20

21

22

23

24

25

26

27

28




                                                      3
